FERGUSON, Judge
(concurring in part and dissenting in part) :
I concur with the principal opinion insofar as it holds that the accused’s statement in question did not constitute an official statement. However, I dissent as to the disposition. In United States v Helfrick, 9 USCMA 221, 25 CMR 483, we said:
“. . . The statement, therefore, shows that the May offenses are separate. The same situation is possible in regard to the July 20th charges. But, even if they fall within our decision in the Modesett case, the accused was not harmed by the duplication.
“The law officer instructed the court-martial that the maximum period of confinement was four years and two months. If the July charges are duplicative, the maximum is four years and one month. The court imposed a sentence which included confinement for one year and six months, and this period was reduced by the convening authority and again by the board of review. The possibility that the one month difference in the maximum sentence affected the judgment of any of the sentencing authorities ‘is too slight to justify a remand of the case.’ United States v Best, 6 USCMA 39, 46, 19 CMR 165.”
In the instant case the difference in the maximum sentence is one year, as contrasted with one month in United States v Helfrick, supra. Moreover, in the instant case we have, not a question of possible multiplicity, but a situation in which the accused was convicted of a crime which was in reality no crime at all.
Article 59 (a) of the Uniform Code of Military Justice, 10 USC § 859(a), provides :
“A finding or sentence of a court-martial may not be held incorrect on *731the ground of an error of law unless the error materially prejudices the substantial rights of the accused.”
In my view, the substantial rights of an accused are materially prejudiced where the court-martial, in its consideration of a sentence, includes an erroneous conviction in ascertaining the permissible maximum. I do not believe this tribunal can, as a matter of law, determine what the triers of fact would do under correct instructions as to sentence. I believe the majority opinion in the instant case is, in effect, pronouncing sentence. Such a procedure is beyond the jurisdiction of this Court.
I would return the record of trial to The Judge Advocate General of the Air Force for resubmission to a board of review for reassessment of the sentence on the remaining charges.